Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Preliminary amendment dated 8/6/2019 and IDS dated 12/3/2019, 9/4/2020, 10/21/2021, 11/3/2021, 11/19/2021, 11/30/2020, 12/21/2021, 1/10/2022    have been entered.

Election
Applicant's election with traverse of Group I and species of SEQ ID NO:37 in the reply filed on 2/9/2022 is acknowledged. The traverse is based on the argument that the groups meet the unity of invention requirement. It is not found persuasive because the newly cited references teach the claimed product (see rejections below), thus the invention of different groups do not share a common special technical feature that is a contribution over the art. Therefore, under PCT Rule 13.2, the different methods and apparatus lack the same or corresponding special technical features due to the teaching of the claimed method in the cited prior art. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the “prior art.” 
Claims 4, 12 and 14-18 drawn to nonelected species/invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1, 3, 6-8, 10, 13 and 19 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/AU2017/051237 (filed 11/13/2017) which claims foreign application AUSTRALIA 2017900161 (filed 1/19/2017) and AUSTRALIA 2016904639 (filed 11/14/2016).

Specification
The continuation data on page 1 of the specification is missing.

Information Disclosure Statement
The listing of references in page 91 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabala (Current Opinion in Biotechnology, 1995, 6:632-639).
For Claims 1 and 6: the reference teaches a molecule comprising: at least one protease cleavage site: Gln-Gln (page 635, right column, line 3++), which is less than 50 amino acids in length and a detectable label: bead that binds the c-Myc antibody (page 635, right column, line 4++) that can be detected using a secondary antibody (for claim 6) coupled to alkaline phosphatase. 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (Journal of Biotechnology, 1996, 45:235-241).
For Claims 1 and 3: the reference teaches a molecule comprising: at least one protease cleavage site: Ser-Phe-Met (page 237, Fig. 1A-1B, for claim 3) which is less than 50 amino acids in length and a detectable label: CAT (page 235, abstract, line 5++) or streptavidin (page 235, abstract, line 5++) that can be identified by SDS-PAGE (page 235, abstract, line 9++). 

Claims 1, 3, 6-8, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2008083976 (machine translated copy provided, pages 1-11).
For Claims 1 and 3: the reference teaches a tagged molecule (page 3, 3rd full paragraph++) comprising: at least one protease cleavage site: Ser-Phe-Met (page 6, SEQ ID NO: 25-28, which are less than 50 amino acids in length) and a detectable label: His tag (page 6, SEQ ID NO: 26, for example) or fluorescent protein (GFP) tag (page 5, paragraphs 14-15, for claims 6-7) that can be examined by resonance spectroscopy/energy transfer (page 5, paragraph 13, line 5++, for claim 8). 
For Claim 13: the reference teaches the same cleavage sequence as claimed therefore inherently has the same EC50 as claimed.
For Claim 19: the reference teaches a composition comprising the sensor of claim 1 and expression vector (page 8, example 1) as acceptable carrier or nickel-NTA column as carrier (page 8, example 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2008083976 in view of Zauner (Anal. Chem., 2011, 83: 7356-7363).
WO2008083976 teaches what above as applied. 
WO2008083976 does not explicitly teach a fluorophore domain and an acceptor domain as recited in claim 10. 
Zauner teaches a sensitive protease assay based on FRET technology with donor/acceptor fluorophores (page 7357, left column, 3rd paragraph++ and Fig. 1) wherein the cleavage of peptide substrate/target sequence leads to an increase of donor emission. The assay is highly sensitive and fast for detection of protease in bacterial lysate (page 7356, abstract, line 11++). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use a fluorophore/donor domain and an acceptor domain to detect bacterial protease. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both cited references teaches protease assay using detectable label and Zauner teaches a highly sensitive and fast assay (page 7356, abstract, line 11++) for detection of protease in bacterial lysate based on FRET technology with donor/acceptor fluorophores (page 7357, left column, 3rd paragraph++ and Fig. 1).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach protease assay using detectable label and use of a fluorophore/donor domain and an acceptor domain to detect bacterial protease, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653